Per Curiam.
The case states the special grounds on which the two referees proceeded who agreed in making the report. They have not found any intention in the trustees of Rathbun to take usury, or that there was any shift or device to evade the statute. Indeed, they have not drawn any conclusion of fact from the evidence, but say they are of opinion, “ as mat- ' ter of law, that the note was void for usury.” In this we think they erred. The evidence does not necessarily and as a matter of law make out the fact of usury, and there must consequently be a rehearing.